         Case 4:21-cv-02632-DMR Document 20 Filed 06/30/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTI--IERN DISTRICT OF CAUFORNIA




  American Civil Liberties Union of                          Case No. C 3:21 -02632-D.MR
   Northern California, et nl.,
                Plaintifl(s)
  V.                                                         ADR CERTIFICATION BY PARTIES
                                                             AND COUNSEL
  U.S, Immigration and Customs
     Enforcfment, et al.,
                Defendant(s)


Pursuant to Civil LR. 16-8(6) and ADR LR. J-5 (b), each of the undersigned certifies that he or
she has:
        (lJ Read the handbook entitled "Dispute Resolution Procedures in the Northern District of
             California" (available at cand.uscourts .gov/adr) .
        (2) Oiscussed the available dispute resolution options pro\.idcd by the Court and private
            entities: and
        (3) Considered v,d1ether this case might benefit from any of the available dispute resolution
            options.
                                                                      I •                OigitaHy signed by Abdi Soltani

                                                             Abd   So  tan I
                                                                      O
                                                                                       , ON: cn:-Abdf Soltani, o= ACLU NorCal,

                                                  S jgn ed :
                                                                 I                       ou:::AOMIN,emalt,,,,asoltanl@aclunc.org, c-=US
                                                                                         Date: 202 1.06.29 16:24:45 -07'00'
Date:


                                                 Signed~~                        13:li
                                                                                  Atlorney
                                                                                                  h,
                                                            Aci,. t.t Ot Novft;i£,{<J\) CaL( ~ PJV 1'C\
                                                             fo und.ati m




        E-jlle this.form in /:CF using erent name: ",1DR Certification (AD f< LR J-5 b) of Discussion uf:/ DR Options.,,

Form A DR-Cert rev. I 1-2016
